Citation Nr: 1520222	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-07 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure and/or diabetes mellitus, type II.  

3.  Entitlement to hypertension, to include as due to herbicide exposure and/or diabetes mellitus, type II.  

4.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  

5.  Entitlement to service connection for kidney removal secondary to renal cancer and renal failure, to include as due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and an additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a notice of disagreement in June 2010 and was provided with a statement of the case in January 2012.  The Veteran perfected his appeal with a March 2012 VA Form 9.  

The Veteran testified at a March 2015 Travel Board hearing and a copy of that transcript is of record.  At the hearing the Veteran submitted additional evidence with a waiver of initial RO consideration and withdrew his claim of entitlement to service connection for erectile dysfunction, to include as secondary to medications for hypertension and diabetes mellitus.  

The issues of entitlement to service connection for coronary artery disease, hypertension, skin cancer, and kidney removal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of diabetes mellitus, Type II (diabetes).  

2.  The Veteran served in the U.S. Air Force at the Royal Thai Air Base in Don Muang, Thailand, during the Vietnam Era, from May 1967 to July 1967, as a Security Policeman.


CONCLUSION OF LAW

The criteria for service connection for of diabetes mellitus, Type II, have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In light of the Board's favorable decision to grant service connection for diabetes, a discussion of the Board's duties to notify and assist is not necessary.  

Analysis

The Veteran contends that his diabetes is related to in-service herbicide exposure.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

With regard to claims of exposure to Agent Orange in Thailand, a May 2010 Compensation and Pension Bulletin indicated that, after reviewing a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand, it had been determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, according to the Service, when herbicide-related claims involved Thailand service are received, VA should evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  Specifically, the report observes that some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from the Republic of Vietnam, or a commercial variant of much greater strength and with the characteristics of tactical herbicides.  Therefore, the Service determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  

The VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the United States Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including Don Muang, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  

Turning to the evidence of record, the Veteran has a current diagnosis of diabetes as evidenced by a July 2007 VA treatment record and a March 2013 VA physician's statement.  Additionally, the Veteran's military personnel records show that the Veteran's was stationed at Don Muang RTAFB, Thailand from May 1967 to July 1967 and his duty title was security policeman.   

Therefore, based on the above, the Board finds that the criteria for the presumption of in-service herbicide exposure are met and as diabetes is a disease that is presumed related to herbicide exposure under 38 C.F.R. § 3.307 and 3.309(e), service connection is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes is granted.  


REMAND

First, the Board notes that there appear to be outstanding VA treatment records.  In a March 2009 statement, the Veteran reported that all medical records could be obtained from the Augusta VA medical center.  However, the only VA treatment record associated with the claims file is a July 2007 VA treatment record.  Therefore, a remand is necessary to obtain all outstanding VA treatment records

Second, the Veteran contends that he has coronary artery disease that is related to herbicide exposure and/or his diabetes.  As discussed above, in-service herbicide exposure has been conceded.  However, other than the Veteran's statement, the evidence of record is absent of a diagnosis of coronary artery disease.  The Board notes that although lay persons are competent to provide medical opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing coronary artery disease, falls outside the realm of common knowledge of a lay person.  However, as there appear to be outstanding VA treatment records, the Board finds that on remand, the issue of coronary artery disease should be readjudicated based on any newly obtained treatment records and the Boards finding the Veteran meets the criteria for the presumption of in-service herbicide exposure.  

In regards to the Veteran's claim for hypertension, the Veteran contends that his condition is due to his diabetes and/or in-service herbicide exposure.  The Board notes that hypertension is not one of the enumerated conditions under 38 C.F.R. § 3.309(e).  However, as in-service herbicide exposure has been conceded and service connection for diabetes was granted above, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that his and his skin cancer, diagnosed as basal cell kidney removal secondary to renal cancer including renal function carcinoma, are due to herbicide exposure.  The Board notes that renal cancer and basal cell carcinoma are not one of the enumerated conditions under 38 C.F.R. § 3.309(e).  Again, however, as in-service herbicide exposure has been conceded, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his kidney removal secondary to renal cancer including renal function and his skin cancer.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain any outstanding VA treatment records dated 2003 (reported at the March 2015 Board hearing as the date of onset for diabetes and coronary artery disease) to the present.   

2. Then, schedule the Veteran for the appropriate VA examination(s) to determine the nature and etiology of his hypertension, kidney removal secondary to renal cancer including renal function, and his skin cancer.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

Hypertension

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to his military service, to include conceded in-service herbicide exposure.

The examiner should also opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension, was (1) caused, or (2) aggravated by the Veteran's service connected diabetes. 

In so opining, the examiner should discuss the Veteran's lay assertions and other medical evidence of record.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

Kidney Removal

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney removal secondary to renal cancer including renal function is related to his military service, to include conceded in-service herbicide exposure.

In so opining, the examiner should discuss the Veteran's lay assertions and other medical evidence of record.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.


Skin Cancer

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's kidney removal secondary to renal cancer including renal function is related to his military service, to include conceded in-service herbicide exposure.
In so opining, the examiner should discuss the Veteran's lay assertions and other medical evidence of record.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3. After completing the above, and any additional development deemed necessary, the Veteran's claims, including entitlement to service connection for coronary artery disease, should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


